PER CURIAM.
Carey Floyd Faircloth seeks to appeal the district court’s orders denying his motion filed under 28 U.S.C. § 2255 (2000) and denying his Fed.R.Civ.P. 60(b) motion for reconsideration of that order. We have reviewed the record and the district court’s orders and conclude for the reasons stated by the district court that Faircloth has not made a substantial showing of the denial of a constitutional right. See United States v. Faircloth, No. CR-98-23-F; CA-99-180-7-F (E.D.N.C. filed May 1 & June 28, 2002; entered May 2 & July 1, 2002). Accordingly, we deny a certificate of appeal ability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.